Citation Nr: 1504550	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), unipolar depression with anxiety, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, unipolar depression with anxiety, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An October 2009 rating decision denied entitlement to service connection for tinnitus and bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final October 2009 rating decision raises the reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss.

3.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active duty.

4.  The probative, competent evidence does not demonstrate that bilateral hearing loss is causally or etiologically related to active duty service.

5.  The probative, competent evidence does not establish that the Veteran experienced symptoms of bilateral hearing loss since separation from active duty service or that bilateral hearing loss manifested within one year of separation from active duty service.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted to reopen the claims of entitlement to service connection for tinnitus and bilateral hearing loss is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A January 2011 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 
The evidence includes the Veteran's service treatment records, VA treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for bilateral hearing loss in March 2011.  Upon review, the Board finds the VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).

Here, the Veteran did not submit any new and material evidence within the year following the October 2009 rating decision, nor did he file a timely appeal to the October 2009 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

In a May 2012 rating decision, the RO reopened and denied the Veteran's claims for entitlement to service connection for tinnitus and bilateral hearing loss.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claims, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the October 2009 denial was the RO's finding that the evidence did not demonstrate a current finding of tinnitus or a compensable degree of hearing loss.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the October 2009 rating decision that addresses these bases.

Evidence submitted and obtained since the October 2009 rating decision includes lay evidence and a VA examination.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran has a current diagnosis of tinnitus and bilateral hearing loss.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss are reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has tinnitus and bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed while serving in the artillery.  He states that he has experienced tinnitus and hearing loss since separation from service.

The record reflects diagnoses of tinnitus and bilateral sensorineural hearing loss during the pendency of the appeal.  Additionally, the Veteran reported experiencing a constant ringing in his ears since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established current disabilities of tinnitus and bilateral hearing loss for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for, or diagnoses of tinnitus or hearing loss.  However, the Veteran's service personnel records indicate that he served in the artillery in Vietnam.  As such, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and bilateral hearing loss for the purpose of service connection.  

With respect to a nexus between the Veteran's tinnitus and the in-service exposure, the Board affords the Veteran's own statements significant probative value.  Upon VA examination in March 2011, the Veteran reported constant ringing in both ears which began in service as a result of continuous artillery fire.  The Veteran is competent and credible to report the symptoms of his tinnitus.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Given the Veteran's in-service noise exposure and report that he first experienced tinnitus in service, as well as the fact that the VA examiner did not provide a negative opinion regarding the etiology of tinnitus, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to a nexus between the Veteran's bilateral hearing loss and the in-service exposure, the Board assigns significant probative value to the March 2011 VA examiner's negative opinion.  First, the VA examiner completed a full audiological examination and reviewed the Veteran's treatment records, noting that the Veteran's entrance examination did show some degree of hearing loss at high frequencies, but nothing rising to the level of a disability.  The VA examiner further noted that an audiological examination conducted upon the Veteran's separation from service indicated normal hearing.  The VA examiner found it probative that there was no significant threshold shift in the Veteran's hearing from the time of enlistment to the time of discharge.  Further, the VA examiner considered the Veteran's lay statements regarding his symptoms and his post-service exposure to machinery noise while working at a chemical company.  Finally, the VA examiner provided a thorough rationale for the opinion that bilateral hearing loss was not likely related to noise exposure in service.  Nieves-Rodriguez, 22 Vet. App. 295.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  As bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, a veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds that, unlike his tinnitus, the Veteran has not alleged that his bilateral hearing loss began in service, but rather has been silent regarding the onset of hearing loss.  Furthermore, the records do not show any complaints of or treatment for hearing loss until the initiation of his original claim in September 2009, approximately 40 years following separation from service.  Here, the Board finds that if a reasonable person were having difficulty hearing, that person would report it to a medical provider.  As such, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal hearing reflected on the separation examination, indicates that bilateral hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of bilateral hearing loss.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

The Board notes that reopening and adjudicating the Veterans appeal on the merits is not a due process violation because the RO reopened the claim and denied the claim on the merits. Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to that extent, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran asserts that he has PTSD as a result of his military service.  The Veteran underwent VA examination in connection with this claim in January 2013.  The VA examiner opined that the Veteran did not have PTSD because he did not meet all of the diagnostic criteria.  However, the Board finds this examination insufficient for purposes of determining service connection.  Upon review, the Board finds that the Veteran undergoes current psychiatric treatment through VA and has a diagnosis of unipolar depression with anxiety.  As the VA examiner did not address the mental health diagnoses of record, including those listed in the Veteran's VA treatment records, the Board finds remand is warranted in order to obtain an addendum opinion which specifically addresses the etiology of any and all acquired psychiatric disorders diagnosed during the pendency of the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from February 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records dated from February 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Forward the Veteran's claims file to the January 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, VA examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder had its onset during active duty, is otherwise related to active duty, or manifested to a compensable degree within one year of active duty.  In this respect, the examiner should comment on all acquired psychiatric disorders diagnosed during the pendency of the appeal, to include those found in the Veteran's VA treatment records.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Thereafter, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, unipolar depression with anxiety, and anxiety disorder.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


